



Exhibit 10.44


CHANGE IN CONTROL SEVERANCE AGREEMENT
This CHANGE IN CONTROL SEVERANCE AGREEMENT is entered into as of the ______ day
of ___________, ____ (the “Effective Date”) by and between Compass Minerals
International, Inc., a Delaware corporation (the “Company”), and ___________
(“Executive”).
WITNESSETH
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Board of Directors of the Company (the “Board”) has determined it
is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
Executive’s duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1) of the Company.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
1.    Definitions. As used in this Agreement, the following terms have the
following meanings:
(a)    “Bonus Amount” means the higher of (i) Executive’s average annual
incentive bonuses during the last 3 completed fiscal years before the Date of
Termination (annualized in the event Executive was not employed by Company (or
its affiliates) for the whole of any such fiscal year) and (ii) Executive’s
aggregate annual target bonus (targeted at 100%) for the fiscal year in which
the Date of Termination occurs.
(b)    “Cause” means Executive’s (i) conviction of, or plea of guilty or nolo
contendere to, a felony or misdemeanor involving moral turpitude,
(ii) indictment for a felony or misdemeanor under the federal securities laws,
(iii) willful misconduct or gross negligence resulting in material harm to the
Company, (iv) willful breach of Executive’s duties or responsibilities herein or
of the separate Restrictive Covenant Agreement referenced in Section 9, or
(v) fraud, embezzlement, theft, or dishonesty against the Company or any
Subsidiary, or (vi) willful violation of a policy or procedure of the Company,
resulting in any case in material harm to the Company. For purposes of this
paragraph (b), “willful” means those acts taken/not taken in bad faith and
without reasonable belief such action/inaction was in the best interests of the
Company or its affiliates. The Company must notify Executive of an event
constituting Cause pursuant to Section 12 within 90 days




--------------------------------------------------------------------------------




following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.
(c)    “Change in Control” means the occurrence of any one of the following
events:
(i)    a transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries, or a “person” that, before
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d‑3 under the Exchange Act) of
securities of the Company possessing more than 50% of the total combined voting
power of the Company’s securities outstanding immediately after such
acquisition; or
(ii)    during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in clause (i) above
or clause (iii) below) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two‑thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(iii)    the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (A) a
merger, consolidation, reorganization, or business combination or (B) a sale or
other disposition of all or substantially all of the Company’s assets or (C) the
acquisition of assets or stock of another entity, in each case other than a
transaction:
(x)    that results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(y)    after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the


2

--------------------------------------------------------------------------------




Successor Entity; provided, however, that no person or group shall be treated
for purposes of this subparagraph as beneficially owning 50% or more of combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company before the consummation of the transaction; or
(iv)    the Company’s stockholders approve a liquidation or dissolution of the
Company.
(d)    “Date of Termination” means (i) the effective date of Termination of
Executive’s employment as provided in Section 12 or (ii) the date of Executive’s
death, if Executive is employed as of such date.
(e)    “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events within 2 years after a Change in
Control:
(i)    a material adverse change in Executive’s duties or responsibilities as of
the Change in Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Executive’s reporting structure, upon a change in Executive’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Executive’s duties or responsibilities that is
part of an across‑the‑board change in duties or responsibilities of employees at
Executive’s level;
(ii)    any material reduction in Executive’s annual base salary or annual
target or maximum bonus opportunity in effect as of the Change in Control (or as
the same may be increased from time to time thereafter); provided, however, that
Good Reason shall not include such a reduction of less than 10% that is part of
an across‑the‑board reduction applicable to employees at Executive’s level;
(iii)    Company’s (A) relocation of Executive more than 50 miles from
Executive’s primary office location and more than 50 miles from Executive’s
principal residence as of the Change in Control or (B) requirement that
Executive travel on Company business to an extent substantially greater than
Executive’s travel obligations immediately before such Change in Control; or
(iv)    any material breach of this Agreement.
Notwithstanding the foregoing, Executive must provide notice of termination of
employment pursuant to Section 12 within 90 days of Executive’s knowledge of an
event constituting Good Reason or such event shall not constitute Good Reason
under this Agreement. The Company shall have a period of 30 days to cure any
such event without triggering the obligations under this Agreement.


3

--------------------------------------------------------------------------------




(f)    “Qualifying Termination” means a termination of Executive’s employment
during the Termination Period (i) by the Company other than for Cause or (ii) by
Executive for Good Reason.
(g)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets on liquidation or dissolution.
(h)    “Termination Period” means the period beginning with a Change in Control
and ending 2 years following such Change in Control. Notwithstanding anything in
this Agreement to the contrary, if (i) Executive’s employment is terminated
before a Change in Control for reasons that would have constituted a Qualifying
Termination if they had occurred after a Change in Control; (ii) Executive
reasonably demonstrates such termination (or Good Reason event) was at the
request of a third party who had indicated an intention or taken steps
reasonably calculated to effect a Change in Control; and (iii) a Change in
Control involving such third party (or a party competing with such third party
to effectuate a Change in Control) occurs within 60 days of Executive’s
separation from service, then, for purposes of this Agreement, the date
immediately before the date of such termination or event constituting Good
Reason shall be treated as a Change in Control. For purposes of determining the
timing of payments and benefits under Section 4, the date of the actual Change
in Control shall be treated as the Date of Termination under Section 1(d), and,
for purposes of determining the amount of payments and benefits to Executive
under Section 4, the date Executive’s employment is actually terminated shall be
treated as the Date of Termination under Section 1(d).
2.    Obligation of Executive. In the event of a tender or exchange offer, proxy
contest, or the execution of any agreement that, if consummated, would
constitute a Change in Control, Executive agrees not to leave the employ of the
Company voluntarily, except as provided in Section 1(h), until the Change in
Control occurs or, if earlier, then such tender or exchange offer, proxy
contest, or agreement is terminated or abandoned.
3.    Term of Agreement. This Agreement shall be effective on the Effective Date
and shall continue until December 31, _____. On January 1, _______, and on each
January 1 thereafter, the term of this Agreement shall automatically renew for
successive one year periods unless either party gives written notice thereof at
least 60 days before the date such extension would be effective. This Agreement
shall continue in effect for a period of 2 years after a Change in Control,
notwithstanding the delivery of any such notice, if such Change in Control
occurs during the term of this Agreement. Notwithstanding anything in this
Section to the contrary, this Agreement shall terminate if Executive or the
Company terminates Executive’s employment before a Change in Control other than
as provided in Section 1(h).


4

--------------------------------------------------------------------------------




4.    Payments Upon Termination of Employment.
(a)    Qualifying Termination. In the event of a Qualifying Termination, the
Company shall provide Executive the payments and benefits set forth in
paragraphs (b) and (c) of this Section.
(b)    Qualifying Termination ‑ Cash Payments. Within 30 days of a Qualifying
Termination, the Company shall make a lump sum cash payment to Executive of the
following:
(i)    an amount equal to Executive’s base salary due, pro‑rata bonus
compensation due, and unreimbursed expenses properly incurred through the Date
of Termination; and
(ii)    an amount equal to two (2) times the sum of (A) Executive’s highest
annual rate of base salary during the 12‑month period immediately before the
Date of Termination, plus (B) Executive’s Bonus Amount.
(c)    Qualifying Termination ‑ Benefits. In the event of a Qualifying
Termination, the Company shall allow Executive to continue to participate in its
medical, dental, accident, disability, and life insurance benefit plans at the
same level on which Executive was enrolled as of the Change in Control (subject
to generally applicable changes to such plans) for 18 months or until Executive
becomes eligible for such benefits through another employer, whichever occurs
first; provided, that, if Executive cannot continue to participate in the
Company plans providing such benefits, then the Company shall otherwise provide
such benefits on the same after‑tax basis as if continued participation had been
permitted.
(d)    Non‑Qualifying Termination. In the event Company terminates Executive’s
employment with Cause or Executive terminates his/her employment without Good
Reason, Company shall be obligated only to pay Executive’s base salary due
through the Date of Termination and to reimburse Executive for expenses properly
incurred through the Date of Termination.
(e)    Condition Precedent. As a condition precedent to receipt of the payments
and benefits provided by paragraphs (b) and (c) of this Section, Executive must
execute an Agreement acceptable to the Company that contains a release of any
and all claims substantially in the following form:
Executive (on behalf of Executive and anyone claiming through or on behalf of
Executive) hereby releases Company (as defined herein) and its successors,
assigns, officers, employees, and agents, without limitation (“Company
Affiliates”) from any and all claims, demands, and causes of action (“claims”),
known or unknown, suspected or unsuspected, that Executive has or may have had
against any of them before the date Executive signs this Agreement, to the
maximum extent permitted by law and without limitation. This release includes,
but is not limited to, the following: claims related to or concerning
Executive’s employment with


5

--------------------------------------------------------------------------------




Company; claims sounding in contract and/or tort; claims for
discrimination/harassment/retaliation under local, state, or federal law,
including but not limited to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, and any other federal, state, or local law;
claims under the Family and Medical Leave Act; claims under any Company policy
and/or practice; and all other claims, whether common law or contract, all to
the maximum extent permitted by law and without limitation.
5.    Outstanding Equity Awards. In the event of a Change in Control,
Executive’s outstanding stock options, restricted stock units, performance stock
units or other equity awards shall be earned and/or vested in accordance with
the terms and conditions of the applicable equity-based compensation plan/award
agreement, as may be amended from time to time.
6.    Delay of Payments. In the event that any payment or distribution to be
made hereunder constitutes “deferred compensation” subject to Section 409A of
the Internal Revenue Code and Executive is determined to be a specified employee
(as defined in Section 409A), such payment or distribution shall not be made
before the date that is six months after the termination of Executive’s
employment (or, if earlier, the date of the Executive’s death).
7.    Withholding Taxes. The Company may withhold from all payments under this
Agreement all required taxes and/or other withholdings.
8.    Resolution of Disputes; Reimbursement of Legal Fees.
(a)    Any dispute or controversy arising under or in connection with this
Agreement (other than disputes related to the Restrictive Covenant Agreement
referenced in Section 9) shall be settled by final, binding arbitration in
Johnson County, Kansas, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect.
The Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section.
(b)    If Executive prevails in any contest or dispute under this Agreement
involving termination of Executive’s employment with the Company or involving
Company’s refusal to perform fully in accordance with the terms hereof, then the
Company shall reimburse Executive for all reasonable legal fees and related
expenses incurred in connection with such contest or dispute. Such reimbursement
shall be made on or before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred.
9.    Restrictive Covenants. Executive hereby agrees to the terms of the
Company’s Restrictive Covenant Agreement attached hereto, which Restrictive
Covenant Agreement Executive also hereby agrees to execute. If Executive does
not execute the Restrictive Covenant Agreement within 10 days of the effective
date of this Agreement, then this Agreement is null and void.
10.    Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company and, if Executive’s
employment with the Company


6

--------------------------------------------------------------------------------




terminates before a Change in Control, then Executive shall have no further
rights under this Agreement (except as otherwise provided hereunder).
11.    Successors; Binding Agreement.
(a)    This Agreement shall survive any business combination and shall be
binding upon the surviving entity of any business combination (in which case and
such surviving entity shall be treated as the Company hereunder).
(b)    In connection with any business combination, the Company will cause any
successor entity to the Company unconditionally to assume by written instrument
delivered to Executive (or his beneficiary or estate) all of the obligations of
the Company hereunder.
(c)    This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If Executive dies while
any amounts would be payable to Executive hereunder, then all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no person is so appointed, to Executive’s estate.
12.    Notice.
(a)    For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given at the earlier of actual delivery or 5 days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:
If to Executive:
 
 
 
 
 
 
 
 
 
 
 
If to the Company:
Compass Minerals International, Inc.
 
9900 W 109th Street, Suite 100
 
Overland Park, KS 66210
 
 
Attention:
 

 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Date of Termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specify the termination date, which date shall be not
less than 15 days or more than 60 days after the giving of such notice. The
failure to set forth in such notice any fact or circumstance that contributes to
a


7

--------------------------------------------------------------------------------




showing of Good Reason or Cause shall not waive any right hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.
13.    Full Settlement. The Company’s obligation to make any payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
be in lieu and in full settlement of all other severance payments to Executive
under any other severance or employment agreement between Executive and the
Company and any severance plan of the Company. The Company’s obligations
hereunder shall not be affected by any set‑off, counterclaim, recoupment,
defense, or other claim, right, or action that the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement and, except as provided
in Section 4(c), such amounts shall not be reduced whether or not Executive
obtains other employment.
14.    Survival. The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 4 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement), 6, 7, 8, 9, 11(c), and 13 shall survive the termination of
this Agreement.
15.    Governing Law; Validity. The interpretation, construction, and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Kansas without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
16.    Counterparts; Entireties. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument. This Agreement constitutes the entire
agreement between the parties with respect to its subject matter and supersedes
all prior agreements or understandings, if any, between the parties with respect
to such matters. This is not an employment agreement. Employee’s employment with
Company is and shall be at will for all purposes.
17.    Miscellaneous. For purposes of interpretation/enforcement, the parties to
this Agreement shall be considered joint authors, and this Agreement shall not
be strictly construed against either such party. No provision of this Agreement
may be modified or waived unless such modification or waiver is agreed to in
writing and signed by Executive and by a duly authorized officer of the Company.
No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right hereunder, including without limitation, the
right of Executive to terminate employment for Good Reason, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. Except as otherwise specifically provided herein, the rights of,
and benefits payable to, Executive, his estate, or his


8

--------------------------------------------------------------------------------




beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, Executive, his estate, or his beneficiaries under any other
employee benefit plan or compensation program of the Company.
18.    Compliance with Section 409A of the Internal Revenue Code. To the extent
applicable and notwithstanding any provision in this Agreement to the contrary,
this Agreement shall be interpreted and administered in accordance with Section
409A of the Internal Revenue Code of 1986, as amended, and regulations and other
guidance issued thereunder. For purposes of determining whether any payment made
pursuant to the Plan results in a “deferral of compensation” within the meaning
of Treasury Regulation §1.409A-1(b), the Company shall maximize the exemptions
described in such section, as applicable. Any reference to a “termination of
employment” or similar term or phrase shall be interpreted as a “separation from
service” within the meaning of Section 409A and the regulations issued
thereunder. Any expense reimbursements under this Agreement shall be made by
Company on or before the last day of Executive’s taxable year following the
taxable year in which the expense was incurred. Notwithstanding any provision in
this Agreement to the contrary, (x) Executive shall have no right to determine,
directly or indirectly, the year of any payment subject to Section 409A; (y) if
Executive does not sign the release required by Section 4(e) of this Agreement
within the release consideration period or revokes the release before it becomes
effective, Executive shall forfeit any right to the payment, and (z) if the
release consideration period begins in one taxable year and ends in a second
taxable year, any payment that would have been made in the first taxable year
shall be made in the second taxable year to the extent required by Section 409A
and the regulations and guidance issued thereunder.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.
 
COMPASS MINERALS INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[NAME OF EXECUTIVE]
 





9